Citation Nr: 1604175	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  06-16 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico that denied a petition to reopen a claim of entitlement to service connection for a psychiatric disability as new and material evidence had not been submitted.  In November 2013, the Board denied the petition to reopen the claim of entitlement to service connection for a psychiatric disability on the grounds that new and material evidence had not been submitted.

The Veteran appealed the Board's November 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a December 2014 Joint Motion for Remand (JMR), the Court vacated the part of the Board's decision that had denied reopening of the claim of entitlement to service connection for a psychiatric disability due to a lack of new and material evidence, and remanded the claim to the Board.

In a March 2015 decision, the Board found that new and material evidence had been submitted sufficient to reopen the claim of entitlement to service connection for a psychiatric disability, and remanded the claim to secure a new VA examination.  The matter has since been returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that a remand is necessary to secure an adequate VA examination and opinion.  When VA provides an examination, VA must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In March 2015, the Board remanded the claim of entitlement to service connection for a psychiatric disability, to include PTSD, to afford the Veteran a VA examination to determine the etiology of any diagnosed psychiatric disability.  The record reflects that the Veteran has been previously diagnosed with depressive neurosis, schizophrenia, dysthymic disorders, depressive reactions, passive-aggressive personality, organic brain syndrome, and major depression with psychosis.

The Veteran had previously been afforded a VA mental disorder examination in September 2005.  At that time, the examiner diagnosed schizophrenia, residual type, with cognitive deficits according to the DSM-IV diagnostic criteria.  The examiner also noted that the Veteran's medical records showed that the Veteran received treatment since December 1977 with a private psychiatrist for schizophrenia; his December 1986 VA psychiatric evaluation gave diagnoses of schizophrenia, chronic undifferentiated type, and substance abuse by history of alcohol, cocaine, and cannabis; and a June 1992 private psychiatric evaluation resulted in a diagnosis of organic brain syndrome with convulsive seizures.

In June 2015, the Veteran was afforded a VA PTSD examination.  The examiner checked the box indicating that the Veteran has a current diagnosis of PTSD that conformed to the DSM-V criteria.  The examiner then noted a current diagnosis of major depressive disorder characterized by occupational and social impairment due to mild or transient symptoms that decrease work efficient and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The examiner reported that the Veteran's medical history was significant for psychiatric treatment beginning in 1977.  A review of VA medical center records showed that he had "major depressive disorder recur[r]ent, severe without psychosis."  The examiner stated that there was no history of behavioral disturbances related to the Veteran.  

With regard to the DSM-V diagnostic criteria for PTSD, the examiner indicated that the Veteran met Criterion A by "witnessing, in person, the traumatic event(s) as they occurred to others."  For Criterion B through I, the examiner indicated that no response was provided.  

The examiner noted that the Veteran currently had symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood.  The examiner stated that the Veteran's symptoms were consistent with major depressive disorder.  The examiner then opined that the Veteran's only diagnosis was major depressive disorder, and not PTSD.  The examiner noted that, although the Veteran met the stressor criteria for PTSD, he did not experience persistent re-experiencing of the traumatic event, he did not avoid reminders of the trauma, nor did he have increased anxiety or emotional arousal as a result of the traumatic event.  The examiner stated that "there was no change in functional status or in quality of life due to trauma exposure."  Lastly, the examiner opined that there was no evidence of psychosis upon review of the Veteran's claims file.

Unfortunately, the June 2015 VA examination report is inadequate in several regards.  First, the 2015 examination report is internally inconsistent and seemingly incomplete.  In the diagnostic summary section of the examination report, the examiner indicated that the Veteran had a current diagnosis of PTSD that conformed to the DSM-V criteria.  Later in the report, however, the examiner stated that the Veteran did not have a diagnosis of PTSD.  In the PTSD diagnostic criteria section of the examination report, for Criterion B through I, the examiner indicated "no response provided."  On remand, it is necessary to indicate whether the Veteran has a current diagnosis of PTSD upon consideration of the full DSM-V PTSD diagnostic criteria.  With regard to the diagnostic criteria, it is necessary to specify whether the Veteran did not respond, or whether the Veteran denied having the symptoms associated with Criterion B through I.  

Second, the Board notes that VA medical records show that the Veteran has previously endorsed symptoms such as nightmares, becoming "exacerbated by ambulance noises," intrusive thoughts, poor sleep, difficulty controlling his temper, and anxiety pertaining to a motor vehicle accident in which he was involved during his period of active service.  Upon remand, it is necessary to secure a new VA examination and report that considers the Veteran's prior statements regarding his symptomatology.

Third, the examiner inaccurately reported the Veteran's medical history, and failed to address conflicting medical opinions of record.  In particular, the examiner did not address any of the Veteran's prior diagnoses, or explain why those diagnoses were no longer applicable.  In addition, in October 2007 and March 2015 the Veteran had positive screens for PTSD, which were not addressed by the examiner.  The examiner also indicated that the Veteran's claims file was silent for any psychosis; however, VA records show that the Veteran has been diagnosed with major depressive disorder, severe, with psychosis, specified as with psychotic behavior and schizophrenia.  The record shows that on several occasions the Veteran reported experiencing hallucinations.  Accordingly, a remand is necessary to secure a new VA examination based on an accurate reporting of the Veteran's medical history.

In addition, the Board notes that the Veteran submitted a statement in support of his claim in August 2012 that has not yet been translated from Spanish to English.  Lastly, all outstanding and pertinent VA medical records should be identified and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding and pertinent VA medical records and associate them with the claims file.

2.  Translate the Veteran's August 2012 statement from Spanish to English, and associate the translated statement with the claims file.

3.  Then, schedule the Veteran for an appropriate VA examination, with a qualified examiner other than the July 2015 VA examiner, to determine the nature and etiology of any currently diagnosed psychiatric disability, to include PTSD.  The claims file, to include a copy of this REMAND, must be made available to the examiner, and review of such must be noted in the examination report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  

Upon completion of the foregoing, the examiner should provide the following:

a.  Identify any currently present psychiatric diagnoses, to include but not limited to previously diagnosed conditions such as depressive neurosis, schizophrenia, dysthymic disorders, depressive reactions, passive-aggressive personality, organic brain syndrome, and major depression with psychosis.  If the Veteran no longer carries a diagnosis for a psychiatric disability for which he was previously diagnosed, the examiner must explain why the prior diagnosis is no longer applicable or was error.  For each currently present psychiatric disability, the examiner is requested to provide a full, multiaxial diagnosis.

b.  Provide a PTSD examination, and specifically state whether or not each criterion for a diagnosis of PTSD is met.  The examiner must address the October 2007 and March 2015 positive PTSD screens, and reconcile any inconsistent findings.  

c.  If a diagnosis of PTSD is warranted, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD was incurred in, or is otherwise related to the Veteran's period of active service, to include the in-service motor vehicle accident as well as statements made by the Veteran in his August 2012 statement in support of his claim, or to the fear of hostile military or terrorist activity.  

d.  For each currently present diagnosed psychiatric disability other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each identified psychiatric disability was incurred in, or is otherwise related to the Veteran's period of active service, to include the in-service motor vehicle accident as well as statements made by the Veteran in his August 2012 statement in support of his claim.  

e.  For every diagnosis that may be classified as a psychosis, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the psychosis was incurred in-service, or manifested within the first year after separation from service.

In providing the above opinions, the examiner must consider the Veteran's statements regarding onset and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  All medical opinions provided must be supported by an adequate rationale.

4. After the development requested has been completed, review the medical report to ensure that it is in compliance with the directives of this Remand.  If the report is deficient in any manner, implement corrective procedures. 

5.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for a response

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




